This is a proceeding in bastardy. In such cases, on appeal it is incumbent upon the appellant to not only assign errors, as in civil cases, but also such assignments should be insisted upon. In the absence of such insistence the alleged assignments are deemed to have been waived. This is the settled rule. No compliance with said rule appears in this case, and therefore no question is presented to this court for review.
The judgment appealed from is affirmed. Oliver v. State,31 Ala. App. 146, 13 So. 2d 891; certiorari denied 244 Ala. 475,13 So. 2d 893; Brantley v. State, 11 Ala. App. 144, 65 So. 678.
Affirmed.